Case: 19-11275      Document: 00515481519         Page: 1    Date Filed: 07/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-11275                             July 8, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GEORGE WHITEHEAD, JR.,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:07-CR-11-1


Before HIGGINBOTHAM, JONES and COSTA, Circuit Judges.
PER CURIAM: *
       George Whitehead, Jr., federal prisoner # 35653-177, was convicted of
drug and gun charges in 2007 and was sentenced to life imprisonment. He
moved for resentencing under the First Step Act of 2018, § 404, Pub. L. No.
115-391, 132 Stat. 5194, 5222 (2018). The district court denied the motion. We
remand for the limited purpose of allowing the district court to explain why it




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-11275    Document: 00515481519     Page: 2   Date Filed: 07/08/2020


                                 No. 19-11275

did so, and we retain jurisdiction as is customary for limited remands. See,
e.g., United States v. Gomez, 905 F.3d 347, 354-56 (5th Cir. 2018).
      Without a hearing, the district court denied the motion in an order
stating only that “having considered the motion, the response of the
government, the record, and applicable authorities,” the motion should be
denied. Though district courts need not always explain why they have denied
a motion, meaningful review is possible here only with a statement of reasons
for the denial. See Peteet v. Dow Chem. Co., 868 F.2d 1428, 1436 (5th Cir.
1989). Absent such a statement, we can only guess why the motion was denied.
We thus REMAND for the limited purpose of allowing the district court to
explain its reasons for the denial.




                                       2